DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mrs. Mary Ludwig on 02/25/2022.


	IN THE CLAIMS: 

	Amend claims 1, 15-16 as followings:

Claim 1, line 1, change “An underwire for a brassiere” to -- An underwire of a brassiere having a pair of cups, the underwire--.



Claim 15, lines 1-3, change “A brassiere incorporating an underwire, the underwire comprising: an elongate” to -- A brassiere comprising: a pair of cups, each of the cups including an outer layer and having an underwire mounted internal to the outer layer, the underwire comprising: an elongate--.

Claims 16, line 1, change “The brassiere of claim 15 having a cup including an inner layer and outer layer” to --The brassiere of claim 15, each of the cups including an inner layer—

	Claims 1-13 and 15-19 are allowed over the prior arts.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732